Citation Nr: 0316392	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-22 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a psychiatric 
disorder, claimed as schizophrenia.

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a chronic 
headache disability.

3.  Whether new and material evidence has been presented to 
reopen the claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1955 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
presented to reopen the previously denied claims for service 
connection for schizophrenia, headaches, and hearing loss. 


FINDINGS OF FACT

1.  In a December 1994 decision, the RO determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for schizophrenia, and denied 
claims for service connection for headaches and hearing loss.  
The appellant did not appeal this decision.

2.  The additional evidence received since the December 1994 
decision, is not so significant that it must be considered in 
order to decide fairly the merits of the claim. 






CONCLUSIONS OF LAW

1.  The December 1994 rating decision, which determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for schizophrenia, and denied 
service connection for headaches, and hearing loss, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received since the December 1994 rating 
decision is not new and material, and the claims for service 
connection for schizophrenia, headaches, and bilateral 
hearing loss have not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107), became law.  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to assist, 
and essentially states that VA will make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001and are, thus, not 
relevant in the instant case.  Both the VCAA and the 
implementing regulations will be collectively referred to as 
the VCAA.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In this case, the RO issued rating decisions, Statement of 
the Case (SOC), and Supplemental Statement of the Case 
(SSOC), all of which address the evidence necessary to grant 
the benefits sought on appeal.  The appellant was advised by 
letter dated in July 2001 of the provisions of the VCAA.  In 
conjunction with February 2003 SSOC, the appellant was again 
advised of the provisions of the VCAA and what the evidence 
the VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

It appears that all available evidence has been obtained.  
During a videoconference hearing in June 2000 the veteran 
indicated that he was treated by a Dr. Brewer in 1955 when he 
was struck by a rifle butt.  In response to a request by the 
RO the veteran stated that he was treated by many doctors who 
are now dead and that he was unable to remember everything 
that happened years of ago.  He completed two release of 
information forms and that evidence was requested.  He did 
not complete a release of information form regarding Dr. 
Brewer.  There is no indication of record that further 
development is needed.  The Board finds that VA has complied 
with the requirements as set forth in the VCAA. 

Service connection may be established for any disease or 
injury that was incurred in or aggravated during a veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2002).

A personality disorder is not a disease or injury for which 
service connection may be granted.  38 C.F.R. § 3.303 (2002).

Factual Background

The evidence of record at the time of the December 1994 
decision by the RO is summarized.  Service medical records 
show that the veteran was stationed at Ft. Jackson, South 
Carolina.  The service entrance examination, conducted in 
August 1955, was negative for any clinical findings or 
diagnosis of psychiatric impairment.  All systems were 
clinically evaluated as normal.  The service medical records 
were negative for any complaints, treatment, or diagnosis of 
hearing loss, headaches, or a head injury.  The appellant was 
seen at the dispensary in October 1955 for complaints of 
chest pain and spitting up blood.  The clinical history 
indicated that he had been struck in the chest by an officer.  
Later in October 1955 he referred to the mental health clinic 
for evaluation.  His history indicated that he had been 
involved in two episodes of insubordination.  One involved 
being struck in the chest by an officer on the rifle range.  
After undergoing an evaluation the diagnostic impression was 
antisocial personality, chronic, severe, which existed prior 
to service.  The appellant's condition was noted to be 
manifested by constant attitude of hostility, always being in 
trouble, repeated insubordinate attitudes and actions toward 
his superiors, and poor regard for the truth.  He was 
determined to be unreliable and unfit for service.  The 
appellant was discharged from service in October 1955, due to 
an assessment of pathological personality.  

Separation examination, in October 1955, was negative for any 
findings, complaints, or diagnosis of psychiatric impairment 
or headaches.  The appellant's hearing acuity was evaluated 
at separation from service as 15/15 on whispered voice test.  

The veteran received treatment at private facilities from 
1962 to 1978 for various disorders including schizophrenia, 
and headaches.  During a September 1975 clinical visit, he 
provided a history of a head injury in 1955 with resulting 
subdural hematoma.  A February 1978 clinical report notes the 
appellant presented with complaints that he struck his head 
in conjunction with an automobile accident, and neck cramps.  
He reported that his head struck the top of the car and that 
he was possibly knocked unconscious.  He was assessed with a 
minor laceration and strained muscles.

A May 1975 Medical Certificate (VA Form 10-10m) indicates the 
appellant was hospitalized at a VA medical facility for 
chronic paranoid schizophrenia.  The report noted that the 
examiner was unable to determine the date of onset of the 
appellant's disorder, but noted that the condition had been 
presented at least since 1958.  

An undated statement received from C. W., C.R., is to the 
effect that the appellant had been found to be totally 
disabled and was in receipt of Social Security benefits.  

Received in November 1978 were statements from several family 
members, which are to the effect that the veteran was in good 
health when he entered service, and had problems with his 
head when he returned home.  His sister indicated that he had 
been struck in the head by a rifle while on active duty.  
Also received was a statement from a serviceman who indicated 
that he had known the veteran for 16 years and during this 
time he learned that the veteran had been hit on the head 
with a rifle butt during service.  Afterward he was sent for 
psychiatric treatment.

In April 1979, the Board denied service connection for a 
nervous disorder and residuals of a head injury.  At that 
time the Board's found that the evidence did not show the 
appellant sustained a disabling blow the head during his 
period of service, and that the appellant's schizophrenia was 
first clinically shown in the early 1960s, several years 
after service.  This decision is final.  38 U.S.C.A. § 7104 
(West 2002).   

Subsequently received were private medical records dated in 
1982 which show treatment for his psychiatric disorder and 
headaches.  In October 1982 he reported headaches since his 
discharge from service.  He was treated at a VA facility in 
1993 and 1994 for his psychiatric illness and headaches.  

By rating decision dated in December 1994, the RO determined 
new and material evidence had not been presented to reopen 
the claims for service connection a psychiatric disorder.  It 
was also determined that service connection was not 
established for bilateral hearing loss and a headache 
disorder.  It was noted that hearing acuity was evaluated as 
normal at the time of separation and that no evidence of 
current hearing loss related to service had been presented.  
It was determined that a chronic headache disorder was not 
shown to be of service origin.  The appellant was notified of 
this determination by letter dated in December 1994 and of 
his appellate rights.  The appellant did not seek appellate 
review of this determination within one year of the 
notification.  Thus, the December 1994 decision is final.  
38 U.S.C.A. § 7105(c).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).

The evidence submitted since the final December 1994 rating 
decision includes VA and private medical evidence.  Private 
medical records, dated in February 1955 and from 1966 to 1983 
show treatment for several problems, including headaches and 
his psychiatric illness.  A medical report, dated in May 
1967, notes the appellant was treated for a laceration of the 
scalp.  In June 1978 the appellant was evaluated with 
hypertension, and excessive sun exposure with secondary 
headaches.  A September 1978 medical report references an 
assessment of tension headaches.  It was noted the appellant 
presented in the emergency room with a history of a head 
injury in 1955, when he was struck in the head with a rifle.  
The appellant was evaluated as neurologically intact.  He was 
treated for anxiety in November 1978.  An April 1979 report 
reflects an assessment of chronic headaches and chronic 
neurosis.  He was seen in May 1979 for complaints of head 
pain following a car accident.  The diagnostic impression was 
headaches, and head trauma by history.  A March 1980 medical 
report notes a diagnostic impression of headaches by history, 
and noted the appellant was found to be neurologically intact 
on examination.  

Private medical records, dated in April 1993, show the 
appellant presented in the emergency room with complaints of 
"hurting all over."  It was noted that the appellant 
reported being in a car accident.  The medical report 
indicates the appellant left against medical advice.  No 
final diagnosis was indicated.

An August 1994 VA radiology report indicates a computerized 
tomography (CT scan) of the head revealed a bilateral frontal 
infarction.  During a January 1997 VA clinical visit, the 
appellant complained of headache episodes, and difficulty 
hearing associated with the left ear after being struck in 
the head during service.  The diagnostic impression included 
a finding of chronic headaches, impacted cerumen of the right 
ear, and rule out hearing loss was diagnostically.

VA outpatient clinical records, dated in 1998, and 2001 and 
2002 show intermittent treatment for headaches, his 
psychiatric disorder, and complaints of hearing loss.  In 
August 2001 he reported that he was unable to hear in his 
left ear since he was struck in the head in the service. 

The appellant offered testimonial evidence in support of his 
claims during a May 1999 hearing at the RO.  He testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge in June 2000.  He stated that he sustained a head 
injury during service when he was struck by a rifle butt.  
The military police took him to a private physician in 
Columbus for treatment. His disabilities are related to that 
injury.  

A private medical report, dated in August 2000, indicates the 
appellant was privately hospitalized in July 2000 for 
schizophrenia, undifferentiated and alcohol induced dementia 
(Axis I).  When interviewed, the appellant stated that he had 
been brought to the hospital for treatment because he had 
been struck in the head with a rifle.

Received in July 2001 were records from the Social Security 
Administration.  These records show the appellant was 
initially awarded disability benefits due to unspecified 
schizophrenia in January 1963.  It was determined that he 
became disabled in December 1958.  This determination of 
disability was subsequently revised and the award ceased 
effective July 1982.  Disability benefits were reinstated by 
decision dated in March 1983.

Analysis

The Board has considered the evidence added to the record 
since the December 1994 rating decision.  These records show 
treatment for the psychiatric disorder, headaches, and 
complaints of hearing and a history of schizophrenia in 1958.  
Said facts were of record at the time of the December 1994 
rating action.  These records also do not do not address 
whether an etiological relationship exists between diagnosed 
schizophrenia and headaches and hearing loss and the 
appellant's period of service.  The Board notes that the 
veteran states that his disabilities were the result of being 
struck on the head by a rifle butt.  However, the service 
medical records show no such incident.  These records show he 
was struck in the chest area.  The Board finds that the 
additional medical evidence is cumulative in nature and the 
statements and veteran's testimony are also cumulative in 
nature.  Accordingly, the Board finds that the evidence added 
to the record since December 1994 is not new and material and 
the claims are not reopened.  Accordingly, the December 1994 
rating decision remains final.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for schizophrenia, headaches, 
and hearing loss is not reopened; and, the appeal is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

